Citation Nr: 0126441	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  95-28 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had active military service from January 1976 to 
September 1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an November 1994 determination by a Vocational 
Rehabilitation and Counseling Psychologist at the Providence, 
Rhode Island RO, which denied the veteran's claim seeking 
entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code.  

The veteran was scheduled to appear before a member of the 
Board at the RO in August 2001 but failed to appear for this 
hearing.  


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program in the 1980's, the veteran received a Bachelor of 
Science degree in Wildlife Management.

2.  The veteran has been employed as an Environmental Police 
Officer continuously since 1987.

3.  The evidence does not reflect, nor does the veteran 
contend, that the veteran's service-connected low back strain 
has worsened to the extent that the effects of the disability 
preclude her from performing the duties of the occupation for 
which she was previously found rehabilitated.

4.  The veteran's employment handicap and capabilities do not 
render her unsuitable for employment in the occupational 
objective for which services were provided in the 1980's. 


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.283, 21.284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  Initially, 
the Board notes that service connection is in effect for a 
chronic low back strain, evaluated as 10 percent disabling, a 
pelvic fracture, rated as noncompensable, and old burn scars, 
also evaluated as noncompensable.  

A review of the record shows that from 1981 to 1985 the 
veteran was enrolled in the VA vocational rehabilitation 
program.  See 38 C.F.R. § 21.40 (2000).  During that period 
she earned her Bachelor of Science degree in Wildlife 
Management from the University of New Hampshire.  The Board 
notes that the veteran's course of study was consistent with 
the program goal of acquiring and sustaining employment in 
wildlife management.  It is also noted that in 1985, she 
enrolled in the Air National Guard.

Based on the foregoing, it was essentially determined, 
apparently in June 1985, that the veteran was rehabilitated.  
A report of contact form dated in August 1986 reflects that 
the veteran remained in "rehabilitation status" because she 
had completed her degree, had secured a position as an animal 
handler/trainer, and had qualified for a training job with 
the United States Park Service.  It was further noted that 
despite the fact that the veteran had found this initial 
occupation (as an animal handler) unsatisfactory, she had 
demonstrated that her service-connected back disability, 
evaluated as 10 percent disabling, did not interfere with her 
training or present a vocational handicap. 

In September 1994, the veteran submitted another application 
for vocational rehabilitation, and according to November 1994 
counseling records, she was interested in entering a Master's 
Degree program for Criminal Justice at Anna Marie College.  
It was noted that the termination date for Chapter 31 
benefits was July 11, 1992, and that at that point the 
veteran had up to one month and twenty-one days of remaining 
entitlement.  

In any event, these counseling records reflect that at some 
point in 1986, the veteran took a clerk's position with the 
United States Postal Service, and that from 1987 until the 
present time, has been employed as an Environmental Police 
Officer with the Commonwealth of Massachusetts, currently 
(i.e. as of November 1994) earning about $35,000 a year.  It 
was noted that in 1993, she had received an Associate of 
Science Degree in Criminal Justice.  As far as her back 
disability was concerned, the veteran noted that her current 
position required her to wear about eight pounds of 
equipment, which hurts her back.  She also noted that she 
enjoyed the work. 

Applicable VA regulation provides that, for purposes of 
Chapter 31, a veteran shall be declared rehabilitated when he 
or she has overcome the employment handicap to the maximum 
extent feasible as described in paragraph (c), (d) or (e) of 
38 C.F.R. § 21.283.  38 C.F.R. § 21.283(a); see also, 38 
U.S.C.A. § 3101 (West 1991 & Supp. 2001).  The regulation 
also notes that the term "suitably employed" includes 
employment in the competitive labor market, sheltered 
situations, or on a nonpay basis which is consistent with the 
veteran's abilities, aptitudes and interests if the criteria 
contained in paragraph (c)(1) or (2) of section 21.283 are 
otherwise met.  38 C.F.R. § 21.283(b) (2000).  38 C.F.R. 
§ 21.283(c)(1) holds that the veteran who has been found 
rehabilitated to the point of employability shall be declared 
rehabilitated if she is employed in the occupational 
objective for which a program of services was provided or in 
a closely related occupation for at least 60 continuous days.  
Id.

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in or about 1985.  
At that time rehabilitation to the point of employability had 
been achieved.  As noted, soon after completing her 
coursework at the University of New Hampshire, she took a 
position as an animal handler/trainer, and it is clear that 
she had overcome the her employment handicap, as reflected by 
the fact that she subsequently became "suitably employed," as 
defined above, as an Environmental Police Officer, a position 
which is obviously consistent with the occupational objective 
defined back in the 1980's, and one which she still holds. 

Given the foregoing, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) current facts, 
including any relevant medical findings, establish that her 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes her from performing the 
duties of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which she previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of her specific employment handicap 
and capabilities.  38 C.F.R. § 21.284 (2000).

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  The evidence reflects that the veteran's 
service-connected low back disability is rated as 10 percent 
disabling; however, it does not establish, nor does the 
veteran allege (again, she simply noted that some of the 
equipment worn causes her back to hurt), that this disability 
has worsened to the extent that the effects of that 
disability considered in relation to other facts precludes 
her from performing the duties of the occupation for which 
she previously was found rehabilitated; nor does the evidence 
show that the occupation for which the veteran previously was 
found rehabilitated under Chapter 31 is unsuitable on the 
basis of her specific employment handicap and capabilities.  
38 C.F.R. § 21.284(a)(2),(3) (2000).  In fact, as noted, she 
is currently performing the duties of such an occupation.  

The Board acknowledges that employment handicap means an 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with her abilities, aptitudes 
and interests and that when determining employment handicap, 
the veteran's service-connected and nonservice-connected 
disabilities must be considered.  38 C.F.R. § 21.35(a) 
(2000); Wilson v. Brown, 7 Vet. App. 542, 547 (1995).  In the 
case at hand, the evidence simply does not support the 
veteran's claim.  In fact, the evidence does not show that 
the veteran has an employment handicap or is deficient in any 
employment capabilities.  As discussed above, there is 
absolutely no evidence of record showing that the veteran's 
service-connected low back disability makes the occupation 
which she has held since 1987 unsuitable for her and the 
record is devoid of any suggestion, even by the veteran, that 
any additional disability - service-connected or nonservice-
connected - makes such occupation unsuitable for her.  
Additionally, the evidence does not show that the veteran has 
any deficiency of aptitude, interest, or ability.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation benefits and the 
requisite provisions of 38 C.F.R. § 21.284 (2000) have not 
been met.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430.  The veteran's appeal is therefore denied.

Given the above determination, it is unnecessary to discuss 
the various legal factors involved in extending the veteran's 
basic period of eligibility beyond July 1992 (the Board does 
note that such requirements are similar to those discussed 
above, see 38 C.F.R. § 21.44 (2000)).  

Finally, the Board notes that, on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duties to 
notify and assist a claimant.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim.  The Board 
emphasizes, however, that, as evidenced by the July 1995 
Statement of the Case, the veteran has been given notice of 
the reasons for the denial and she has not identified any 
pertinent existing evidence that has not been obtained.  
Significantly, moreover, for the reasons noted above, the 
Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  See Sabonis, supra.  
Thus, any further development consistent with the dictates of 
the Veterans Claims Assistance Act of 2000 would not result 
in a different outcome of the matter on appeal.


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

